J-S13026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ADOPTION OF: A.E.R.L., A MINOR                 :       IN THE SUPERIOR COURT OF
                                                   :            PENNSYLVANIA
                                                   :
                                                   :
                                                   :
                                                   :
                                                   :
                                                   :
    APPEAL OF: D.L., MOTHER                        :           No. 56 MDA 2022

              Appeal from the Decree Entered December 14, 2021
               In the Court of Common Pleas of Franklin County
                   Orphans' Court at No(s): 28-ADOPT-2020


BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                                        FILED AUGUST 08, 2022

        Appellant, D.L. (“Mother”) appeals from the decree entered in the

Franklin County Court of Common Pleas, Orphans’ Court, which granted the

petition of Franklin County Children and Youth Services (“CYS”) for involuntary

termination of Mother’s parental rights to her minor child, A.E.R.L. (“Child”).

We affirm.

        The Orphans’ Court set forth the relevant facts and procedural history

of this case as follows:

           [Child] is a Caucasian female child who is three (3) years
           old, having been born [in] 2018 in Chambersburg, Franklin
           County, Pennsylvania.

                                       *       *       *

           The natural mother of [Child] is [D.N.L.]…
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S13026-22



       The natural father of [Child] is [D.E.L.] [(“Father”)]…

       [Mother] and [Father] [(collectively “Parents”)] have been
       married since May 5, 2019.

       On October 1, 2018, [CYS] received a referral from hospital
       staff that [Mother] had given birth to [Child.]. This reporting
       source expressed concern regarding [Parents’] ability to
       provide basic care such as diapering, swaddling, and
       nursing.

       On October 1, 2018, [CYS] assessed [Mother’s] ability to
       care for a newborn child.        [CYS] observed [Mother]
       unsuccessfully feed [Child]. [Mother] was unable to change
       a diaper, pick up [Child], unwrap her from a blanket, or care
       for her without assistance.

       On October 1, 2018, upon [Child’s] discharge from the
       hospital, the [c]ourt issued an Order for Emergency
       Protective Custody, granting temporary legal and physical
       custody to [CYS] and placing [Child] in foster care…

       On October 4, 2018, [CYS] referred [Parents] to Alternative
       Behavioral Consultants (hereinafter “ABC”) for a joint
       parental fitness assessment. [CYS] also referred [Parents]
       to ABC for Guided Visitation, an intensive form of visitation
       in which a case worker supervises and provides prompts to
       ensure safety and appropriate communication between
       parents and children.

       On October 15, 2018, the [c]ourt adjudicated [Child] a
       dependent child, placing her in the legal and physical
       custody of [CYS] and maintaining her in foster care.

       As a result of [Child’s] adjudication of dependency,
       [Parents] were ordered to complete the above-mentioned
       parental fitness assessment and follow recommendations,
       obtain/maintain housing and financial stability sufficient to
       meet the child’s needs, and participate in frequent and
       consistent visitation with the child to build/maintain the
       parent/child relationship.

       [Parents] participated in the parental fitness assessment

                                    -2-
J-S13026-22


          through ABC. ABC provided a written report dated October
          23, 2018, with the results and recommendations arising
          from the assessment.

          [Parents’] parental fitness assessment identified parenting
          deficits in basic parenting skills necessary to parent an
          infant. As a result, [Parents] were recommended for and
          accordingly ordered to complete additional services.

          As a result of the parental fitness assessment, [Mother] was
          recommended to participate in IQ testing, with Bernadette
          E. Cachara, Psy.D., to assess her cognitive abilities.[1]

          As a result of the parental fitness assessment, [Parents]
          were also recommended to participate in parenting skills
          training services.

          Initially, [Parents] were recommended to participate
          together in the Training for Improved Parenting Skills
          Program (hereinafter “TIPS”) to gain parenting knowledge
          while continuing Guided Visitation to see if basic knowledge
          could be retained and transferred into practical skills.

          [Parents] began participating in Guided Visitation through
          ABC on or about October 10, 2018.         While [Parents]
          continued participating in Guided Visitation, ABC
          [implemented] the TIPS education program from November
          2018 through December 27, 2018.

          At the conclusion of the TIPS program, and with agreement
          of all parties, ABC recommended [Parents] to transition to
          the intensive, hands-on SKILLS parenting education
          program.

          SKILLS began on February 25, 2019 and consisted of 90
          sessions, totaling approximately 376 hours of intensive,
          hands-on parenting support provided by ABC.

          Although [Parents] attended each of 90 SKILLS sessions,
          they were unable to successfully complete the program
____________________________________________


1 IQ testing revealed that Mother possessed borderline level of cognitive
functioning.

                                           -3-
J-S13026-22


       objectives.

       [Parents] continued to struggle with identifying [Child’s]
       needs and safety concerns increased with [Child’s] stages of
       development. Both parents struggled with retaining and
       transferring basic skills to each new developmental stage,
       including the ability to properly feed and dress [Child].

       After the completion of SKILLS, ABC recommended that
       SKILLS be discontinued due to [Parents’] need for
       continuous, intensive daily assistance to care for [Child] and
       assure her safety throughout her various ages and stages
       of development.

       Following their discharge from SKILLS, [Parents] requested
       that [CYS] offer parenting skills training services through
       Central Pennsylvania Family Support Services (hereinafter
       “Central PA”).

       [Parents] participated in Guided Visitation through ABC
       following the cessation of SKILLS in August 2019 until
       Central PA began services on January 6, 2020.

       Central PA provided services from January 6, 2020 through
       approximately February 6, 2020, and declined to offer
       further services due to [Parents’] resistance to instruction
       and prompting, lack of progress, and need for full-time
       resources to assist them in providing care to [Child].

       On August 7, 2020, [CYS] filed a Petition for Involuntary
       Termination of Parental Rights against [Parents].

       The [c]ourt held a hearing on the above-mentioned
       [p]etition on September 22, 2020. At the conclusion of the
       hearing, the [c]ourt denied the Petition finding the evidence
       insufficient to support termination of [Parents’] rights.

       From February 2020 through April 5, 2021, [Parents]
       participated in basic supervised visitation through the
       Children’s Aid Society.

       On or around October 2020, [CYS] referred [Parents] to
       Bruce Kelly, MA, CCJP, CCDP, Diplomate, PA Licensed
       Psychologist, for an assessment to measure their cognitive

                                   -4-
J-S13026-22


         abilities and parental abilities.

         Mr. Kelly recommended [Parents] do another round of
         SKILLS through ABC, [Mother] continue with individual
         counseling, and [Parents] begin couples’ counseling.

         Per Mr. Kelly’s recommendation, [CYS] referred [Parents] to
         ABC for SKILLS again on March 25, 2021. Jess Hundley,
         Parent Educator and Parent Reunification Specialist, worked
         with [Parents] in SKILLS from approximately April 2, 2021
         through July 6, 2021.

         SKILLS sessions occurred twice a week for a minimum of
         three (3) hours in duration. Mr. Hundley worked directly
         with both parents for a total of 152.25 hours during the 90-
         day SKILLS authorization period.

         [Parents] demonstrated dedication to the SKILLS program
         and communicated with their parent educator; both made
         individual progress in their lives such as obtaining stable
         housing and maintaining employment. However, [Parents]
         experienced limitations that prevented them from meeting
         their goals within the SKILLS program.

         [Parents] lacked understanding of safety concerns, how to
         maintain existing routine, and how to problem solve the
         number of issues that present daily with a toddler; Mr.
         Hundley consequently did not recommend reunification with
         [Child].

         At the conclusion of the SKILLS program, ABC
         recommended [Parents] return to Guided Visitation, as in
         home reunification services were not able to improve
         parental    strengths warranting   additional    SKILLS
         authorizations.

(Orphans’ Court Opinion, filed 12/14/21 at 1-6) (internal citations, footnotes

and numbering omitted).

     On September 13, 2021, CYS filed the instant petition for involuntary

termination of parents’ parental rights to Child. The court held a termination


                                       -5-
J-S13026-22


hearing on November 8, 2021. On December 14, 2021, the court granted

CYS’ petition. On January 3, 2022, Mother timely filed a notice of appeal and

a contemporaneous concise statement of matters complained of on appeal,

pursuant to Pa.R.A.P. 1925(a)(2)(i).2

        Mother raises the following issues for our review:

           Did the court misapply the law by determining that
           [Parents] could not meet the needs of [Child] and would not
           do so in the future?

           Did the [c]ourt improperly dismiss the efforts of [Mother] to
           make “diligent efforts” to assume parental duties, and the
           fact that [Mother] exerted herself in efforts to maintain a
           place of importance in [Child]’s life?

           Did the [c]ourt fail to give proper weight to the fact that
           [Mother] was making satisfactory efforts in working toward
           reunification?

           Did the [c]ourt fail to give due weight to precedent which
           states that a parent will not be found to have failed or
           refused to perform parental duties as long as she uses all
           available resources to preserve a parental relationship, and
           is firm in declining to yield to obstacles, in addition to such
           requirements that said obligations must be measured in
           light of what would be expected of an individual in
           circumstance[s] in which said parent finds herself?

           Did the [c]ourt fail to give due consideration to its own
           finding that Mother had demonstrated the ability to care for
           a toddler, and merely postulated that same would allow her
           to care for [Child] as [Child] aged?

           Did the [c]ourt err by failing to demand that [CYS] make
           reasonable efforts at reunification?

           Did the [c]ourt err by failing to acknowledge that [CYS]
____________________________________________


2   Father filed a separate notice of appeal, docketed at 54 MDA 2022.

                                           -6-
J-S13026-22


         failed to meet the standard of proof of “clear and convincing
         evidence?”

(Mother’s Brief at 4).

      In her issues combined, Mother argues the Orphans’ Court erroneously

found that CYS presented clear and convincing evidence that Mother was

incapable of meeting Child’s needs. Mother alleges the court failed to give

due consideration to its own finding that Mother demonstrated an ability to

care for Child, and based its decision on mere speculation that Mother will not

be able to meet Child’s future needs.      Further, Mother claims the court

misapplied the law by ignoring the extraordinary effort and cooperation

Mother showed in pursing reunification with Child. Specifically, Mother asserts

that the court did not give due consideration to the fact that Mother attended

all her training sessions and visitations, complied with all CYS directives,

worked diligently to learn necessary parenting skills, and used all available

resources to preserve a parental relationship with Child. Moreover, Mother

complains that CYS failed to make reasonable efforts at reuniting Mother with

Child as it made no effort to place Child with Mother and closely monitor care.

Mother concludes the Orphans’ Court erred in finding that there were grounds

to terminate Mother’s parental rights, and this Court must vacate the decree

terminating her parental rights. We disagree.

      Appellate review of termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our

                                     -7-
J-S13026-22


        standard of review is limited to determining whether the
        order of the trial court is supported by competent evidence,
        and whether the trial court gave adequate consideration to
        the effect of such a decree on the welfare of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

           Absent an abuse of discretion, an error of law, or
           insufficient evidentiary support for the trial court’s
           decision, the decree must stand. … We must employ
           a broad, comprehensive review of the record in order
           to determine whether the trial court’s decision is
           supported by competent evidence.

        In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
        banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
        (internal citations omitted).

           Furthermore, we note that the trial court, as the finder
           of fact, is the sole determiner of the credibility of
           witnesses and all conflicts in testimony are to be
           resolved by the finder of fact. The burden of proof is
           on the party seeking termination to establish by clear
           and convincing evidence the existence of grounds for
           doing so.

        In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
        2002) (internal citations and quotation marks omitted). The
        standard of clear and convincing evidence means testimony
        that is so clear, direct, weighty, and convincing as to enable
        the trier of fact to come to a clear conviction, without
        hesitation, of the truth of the precise facts in issue. In re
        J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
        uphold a termination decision if any proper basis exists for
        the result reached. In re C.S., 761 A.2d 1197, 1201
        (Pa.Super. 2000) (en banc). If the court’s findings are
        supported by competent evidence, we must affirm the
        court’s decision, even if the record could support an opposite
        result. In re R.L.T.M., 860 A.2d 190, 191-92 (Pa.Super.
        2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d


                                    -8-
J-S13026-22


1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165

(2008)).

      CYS filed a petition for the involuntary termination of Mother’s parental

rights to Child on the following grounds:

           § 2511. Grounds for involuntary termination

           (a) General Rule.―The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

                                   *    *    *

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child
             to be without essential parental care, control or
             subsistence necessary for his physical or mental well-
             being and the conditions and causes of the incapacity,
             abuse, neglect or refusal cannot or will not be
             remedied by the parent.

                                   *    *    *

             (5) The child has been removed from the care of the
             parent by the court or under a voluntary agreement
             with an agency for a period of at least six months, the
             conditions which led to the removal or placement of
             the child continue to exist, the parent cannot or will
             not remedy those conditions within a reasonable
             period of time, the services or assistance reasonably
             available to the parent are not likely to remedy the
             conditions which led to the removal or placement of
             the child within a reasonable period of time and
             termination of the parental rights would best serve the
             needs and welfare of the child.

                                   *    *    *

             (8) The child has been removed from the care of the
             parent by the court or under a voluntary agreement
             with an agency, 12 months or more have elapsed from

                                       -9-
J-S13026-22


           the date of removal or placement, the conditions
           which led to the removal or placement of the child
           continue to exist and termination of parental rights
           would best serve the needs and welfare of the child.

                                 *     *        *

        (b) Other considerations.―The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).              “Parental rights may be

involuntarily terminated where any one subsection of Section 2511(a) is

satisfied, along with consideration of the subsection 2511(b) provisions.” In

re Z.P., supra at 1117.

        Initially, the focus is on the conduct of the parent. The party
        seeking termination must prove by clear and convincing
        evidence that the parent’s conduct satisfies the statutory
        grounds for termination delineated in Section 2511(a). Only
        if the court determines that the parent’s conduct warrants
        termination of …her parental rights does the court engage
        in the second part of the analysis pursuant to Section
        2511(b): determination of the needs and welfare of the child
        under the standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

     The   grounds   for   termination     of       parental   rights   under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not


                                     - 10 -
J-S13026-22


limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties. In re A.L.D.,

797 A.2d 326, 337 (Pa.Super. 2002). “Parents are required to make diligent

efforts   towards   the   reasonably    prompt    assumption     of   full    parental

responsibilities.” Id. at 340. Under Section 2511(a)(2), “the petitioner for

involuntary termination must prove (1) repeated and continued incapacity,

abuse, neglect or refusal; (2) that such incapacity, abuse, neglect or refusal

caused the child to be without essential parental care, control or subsistence;

and (3) that the causes of the incapacity, abuse, neglect or refusal cannot or

will not be remedied.” In Interest of Lilley, 719 A.2d 327, 330 (Pa.Super.

1998).

      “Termination of parental rights under Section 2511(a)(5) requires that:

(1) the child has been removed from parental care for at least six months; (2)

the conditions which led to removal and placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Z.P., supra at 1118.

      Regarding the six-month period prior to filing the termination petition:

          [T]he trial court must consider the whole history of a given
          case and not mechanically apply the six-month statutory
          provision.     The court must examine the individual
          circumstances of each case and consider all explanations
          offered by the parent facing termination of …her parental
          rights, to determine if the evidence, in light of the totality of
          the circumstances, clearly warrants the involuntary
          termination.

In re B., N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

                                       - 11 -
J-S13026-22


718, 872 A.2d 1200 (2005) (internal citations omitted).

      “[T]o terminate parental rights under Section 2511(a)(8), the following

factors must be demonstrated: (1) [t]he child has been removed from

parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to exist;

and (3) termination of parental rights would best serve the needs and welfare

of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa.Super.

2003).   “Section 2511(a)(8) sets a 12-month time frame for a parent to

remedy the conditions that led to the children’s removal by the court.” In re

A.R., 837 A.2d 560, 564 (Pa.Super. 2003). Once the 12-month period has

been established, the court must next determine whether the conditions that

led to the child’s removal continue to exist, despite the reasonable good faith

efforts of CYS supplied over a realistic time. Id. Termination under Section

2511(a)(8) does not require the court to evaluate a parent’s current

willingness or ability to remedy the conditions that initially caused placement

or the availability or efficacy of CYS services. In re Adoption of T.B.B., 835

A.2d 387, 396 (Pa.Super. 2003); In re Adoption of M.E.P., supra.

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.      In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond, paying


                                     - 12 -
J-S13026-22


close attention to the effect on the child of permanently severing the bond.”

Id. Significantly:

         In this context, the court must take into account whether a
         bond exists between child and parent, and whether
         termination would destroy an existing, necessary and
         beneficial relationship.

         When conducting a bonding analysis, the court is not
         required to use expert testimony. Social workers and
         caseworkers can offer evaluations as well. Additionally,
         Section 2511(b) does not require a formal bonding
         evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

      “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have …her rights terminated.” In re B.L.L., 787 A.2d

1007, 1013 (Pa.Super. 2001). “[A] parent’s basic constitutional right to the

custody and rearing of …her child is converted, upon the failure to fulfill …her

parental duties, to the child’s right to have proper parenting and fulfillment of

[the child’s] potential in a permanent, healthy, safe environment.” Id. at 856.

      Instantly, the Orphans’ Court found:

         Although [Parents] have been cooperative and compliant
         with [CYS] and generally have participated in their court-
         ordered services to the best of their ability, they have been
         unable to successfully demonstrate the ability to learn,
         retain and transfer safe parenting knowledge and skills,
         resulting in their inability to meet [Child]’s basic needs and
         assume a primary caregiving role.

                                     - 13 -
J-S13026-22



         Despite maintaining safe, stable housing; consistency in
         income; visitation with [Child]; and participating in the
         parental fitness assessment; [Parents] have been unable to
         remedy their parenting deficiencies adequately to meet a
         standard of minimally adequate parenting and remain
         unable to safely and appropriately parent [Child].

(Orphans’ Court Opinion at 7-8).

      The record supports the court’s findings.    Jess Hundley, a certified

expert in social work with respect to parenting education and individuals with

intellectual delays, expressed numerous concerns about Mother’s ability to

parent independently without the support of social services. Specifically, Mr.

Hundley noted that Mother and Father had difficulties problem-solving when

facing new issues.   Mr. Hudley acknowledged that through training both

parents were able to cultivate some skills necessary for parenting.

Nevertheless, he expressed concern that “by the time [Mother and Father]

really got to the meat of the issue, the child is in a different stage of

development.” (N.T. Termination Hearing, 11/8/22, at 35).

      Additionally, Lindsay Gardner, a visitation coordinator who moderated

the guided visits between Child and [Parents], also expressed doubts about

Mother’s parenting abilities.      Ms. Gardner testified that she was not

comfortable leaving Child unsupervised with Parents because she observed

safety concerns during visits, Parents had trouble enforcing appropriate

boundaries with Child, and neither parent typically initiated play with Child.

Gail Schreiber, a CYS caseworker who oversaw Child’s case, also expressed


                                     - 14 -
J-S13026-22


concerns about Mother and Father’s ability to parent Child, specifically noting

that Mother had difficulty accomplishing basic parental tasks and was unable

to proactively identify safety concerns without prompting.

       Our review of the record demonstrates that Mother consistently

struggled to competently perform parenting duties, and often failed to perform

essential parental tasks without prompting. Allowing Mother to independently

parent would result in Child being deprived of adequate parental care. We

note that Mother struggled with accomplishing parental tasks even after

Mother received approximately 500 hours of intensive parenting training. On

this record, we do not find error in the court’s determination that Mother is

unable to provide essential parental care to Child and cannot remedy the

conditions that caused Child’s placement. See In Interest of Lilley, supra.

Therefore, we agree with the Orphans’ Court that termination was proper

under Section 2511(a)(2). See In re A.L.D., supra.

       Further, Child has been removed from Mother’s care for over three

years. During that time, CYS arranged for Mother to undergo approximately

500 hours of parenting services.3 Although Mother had ample assistance from

CYS in helping Mother to remedy the conditions that necessitated Child’s



____________________________________________


3 The COVID-19 pandemic temporarily prevented Mother from physically
visiting Child and receiving parenting services between February 2020 and
April 2021. However, Mother did visit Child virtually when COVID-19 concerns
prevented in-person visitation. Moreover, Mother received approximately 152
hours of parental training after parenting services resumed in April 2021.

                                          - 15 -
J-S13026-22


removal, Mother has been unable to do so in a reasonable amount of time.

Therefore, we discern no error in the Orphans’ Court’s determination that

termination was proper under Sections 2511(a)(5) and (a)(8). See In re B.,

N.M., supra; In re A.R., supra.

      Regarding Section 2511(b), the court acknowledged evidence of a bond

between Child and Parents.      Nevertheless, the court found the long-term

benefits to Child of being in a stable home where all her needs are met

outweighed the temporary emotional loss for Child. Child has a strong bond

with her foster parents and Parents have made minimal progress in getting to

a comparable position to meet all of Child’s needs. Further, Ms. Schreiber

noted a clear difference in how Child interacted with her foster parents as

opposed to Mother. Child seeks out foster parents for comfort and nurturing,

whereas she views Mother as a person with whom she can just have fun. The

record supports the court’s findings that termination is in Child’s best interests

under Section 2511(b).      See In re Adoption of C.D.R., 111 A.3d 1212

(Pa.Super. 2015) (affirming termination decision where court acknowledged

that Mother and Child were bonded, but reasoned that termination would not

be detrimental to Child and would serve Child’s best interest and allow Child

to find permanency with another family); In re N.A.M., 33 A.3d 95 (Pa.Super.

2011) (explaining mere existence of emotional bond does not preclude

termination of parental rights). Accordingly, we affirm the termination decree.




                                     - 16 -
J-S13026-22




     Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/8/2022




                          - 17 -